Citation Nr: 0306313	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-21 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as secondary to a service-connected 
right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1970.
In a May 1971 rating decision, service connection was granted 
for residuals of a gunshot wound of the right ankle and foot.

In a January 1992 decision, the Board of Veterans' Appeals 
(the Board) denied entitlement to service connection for a 
low back disorder, which the veteran claims to be secondary 
to his service-connected right ankle disability.  The veteran 
was notified of the Board's decision and did not appeal.  

In June 1997, the veteran again claimed entitlement to 
service connection for a low back disorder, and in a November 
1997 rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service 
connection.  The veteran perfected an appeal of the November 
1997 decision.

For reasons which will be explained in detail below, the 
Board has determined that new and material evidence has been 
submitted and the veteran's claim of entitlement to service 
connection for a low back disability is reopened.  Further 
development will be undertaken prior to a decision on the 
merits as to this issue.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disorder in January 1992.

2.  The evidence submitted subsequent to the January 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the low back disorder 
is etiologically related to the service connected right ankle 
disability, and it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSION OF LAW

The January 1992 Board decision denying entitlement to 
service connection for a low back disorder became final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have a low back disorder that was 
caused or aggravated by an abnormal gait resulting from the 
service-connected right ankle disability.

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for a low back disorder was 
denied by the Board in a January 1992 decision.  In June 
1997, the veteran again claimed entitlement to service 
connection for a low back disorder.  In the November 1997 
rating decision which forms the basis of this appeal, the RO 
denied entitlement to service connection without determining 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  However, in the October 
1999 statement of the case the RO found that new and material 
evidence had not been submitted to reopen the claim.  

Regardless of the RO's disposition of the issue, however, the 
Board is precluded from considering the substantive merits of 
the claim in the absence of an independent finding that new 
and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
in June 1997, before the November 9, 2000 effective date.  
The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Moreover, 
as discussed in greater detail below, the revised version 
of 38 C.F.R. § 3.156(a) is not applicable in cases, such 
as this, in which a claim to reopen was filed before 
August 29, 2001. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The RO provided the veteran a statement of the case in 
October 1999 and a supplemental statement of the case in 
April 2002.  In those documents the RO informed the veteran 
of the regulatory requirements for establishing service 
connection for a disability as secondary to a service-
connected disorder, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  

Following certification of the veteran's appeal to the Board, 
in a January 2003 notice the Board informed the veteran of 
the provisions of the VCAA, the specific evidence required to 
establish service connection for the low back disorder, and 
the relative obligations of the veteran and VA in developing 
the evidence required to substantiate his claim.  The Board 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  On receipt of that information and the signed 
authorizations, VA would obtain the identified evidence.  The 
Board informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The veteran did not respond to that 
notice.

Under the circumstances presented in this case, it is clear 
that the veteran has received the specific kind of notice 
required by the VCAA.

Duty to assist

For claims filed on or after August 29, 2001 (which does not 
include this claim), VA also has a duty to assist the veteran 
in developing evidence that may be found to be new and 
material.  

In claims filed prior to August 29, 2001, such as this claim, 
if VA determines that new and material evidence has been 
submitted, VA is obligated to assist the veteran in obtaining 
any relevant evidence.

As will be shown below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of  entitlement to service connection for his low back 
disorder.  The Board has further determined that additional 
development is required prior to considering the substantive 
merits of the veteran's claim.  Following the issuance of 
this decision, the Board will be undertaking additional 
development to assist the veteran in developing the evidence 
to substantiate his claim.  The veteran will be informed of 
the development being undertaken, the Board's proposed 
reliance on the additional evidence, and his right to submit 
evidence and arguments in response to that evidence.


Relevant Law and Regulations

Finality/new and material evidence

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1991).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that subsequent to the initiation of the 
veteran's claim in June 1997, the regulation pertaining to 
new and material evidence was revised.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R § 3.156 (2002)].  The revised regulation, however, 
applies only to claims filed on or after August 29, 2001.  
Because the veteran's claim was filed in June 1997, his claim 
will be adjudicated pursuant to the laws and regulation in 
effect prior to August 29, 2001.
  
Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  
Analysis

The evidence considered by the Board in its January 1992 
decision included the veteran's service medical records, 
which are silent for any complaints or clinical findings 
regarding the back; the report of a September 1989 VA 
examination that was negative for any low back pathology; and 
the report of a March 1991 VA examination that did not show 
any significant low back pathology.  Based on that evidence, 
the Board determined in January 1992 that the medical 
evidence did not establish the existence of a chronic, 
organic disorder of the low back that was proximately due to 
or the result of the veteran's service-connected residuals of 
a gunshot wound to the right ankle.

The evidence submitted subsequent to the January 1992 
decision includes a May 1996 medical report showing that the 
veteran has facet arthropathy of the lumbar spine and that 
his altered gait caused by wearing a brace on the right ankle 
contributed to that disorder; a June 1997 VA treatment record 
reflecting mild degenerative changes at the L4-L5 facets; the 
report of a September 1997 VA examination showing that the 
minor degenerative changes in the lumbar spine are not 
related to the residuals of the gunshot wound to the right 
ankle; and a June 1999 chiropractic report indicating that 
the veteran has "chronic lumbar neuritis" that is related to 
the right ankle disability.  

The medical evidence submitted after the January 1992 Board 
decision is new, in that the evidence previously of record 
did not reflect any objective evidence of low back pathology.  
The evidence is also material because it bears directly and 
substantially on the issue being considered, that being 
whether the low back disorder is due to or the proximate 
cause of the service-connected residuals of a gunshot wound 
to the right ankle.  The additional evidence clearly 
establishes that there is now a low back disability present.  
This element was lacking in 1992.  In addition, the 
additional evidence includes medical opinions which relate 
the low back disability to the veteran's service-connected 
right ankle disability.  The Board is of course aware that 
certain recent evidence discounts such a relationship.  
However, for the purpose of determining whether new and 
material evidence exists, the Board does not engage in 
weighing evidence.     

The Board finds, therefore, that evidence that is both new 
and material has been submitted as to all aspect of the 
veteran's claim which were previously lacking.  The claim of 
entitlement to service connection for a low back disorder 
secondary to the service-connected right ankle disability is 
therefore reopened.

As discussed in some detail above, under the VCAA once a 
claim has been reopened, the duty to assist provisions of the 
VCAA come into play.  
As noted above, in Hodge, the United States Court of Appeals 
for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim even where it would not be 
enough to convince the Board to grant a claim.

As previously stated, the Board finds that additional 
development is required prior to considering the substantive 
merits of the veteran's claim.  That development will be 
undertaken following the issuance of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To that extent only, the appeal is allowed.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

